NUMBER 13-19-00549-CR

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


CRYSTAL MATA,                                                               Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                    On Appeal from the 28th District Court
                         of Nueces County, Texas.


                                      ORDER
            Before Justices Benavides, Hinojosa, and Tijerina
                            Order Per Curiam

      This cause is before the Court on the reporter’s failure to file the record. The

reporter’s record in this matter was originally due on December 23, 2019. The reporter

has not requested an extension. On December 30, 2019, the Clerk of this Court sent a

letter of notice to the court reporter, Rebecca Rendon, requesting the record or response

within thirty days. To date, no response has been received and the reporter’s record has
not been filed.

       The Court, having fully examined and considered the lack of response or reporter’s

record, is of the opinion that, in the interest of justice, an order should be entered.

       Reporter, Rebecca Rendon, is hereby ORDERED to file the reporter’s record

in this Court no later than 5:00 p.m. thirty days after this order is signed. If the

reporter fails to file the record within the foregoing specified period of time, the Court will

act appropriately to avoid further delay and to preserve the parties’ rights. TEX. R. APP.

P. 37.3 (a)(2).

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of March, 2020.




                                              2